Luke, J.
1. This case was before this court upon a former writ of error (24 Ga. App. 308,-100 S. E. 781). Subsequently the defendant served upon the plaintiff the following notice to produce “All letters, documents, correspondence, and any other written communication written by the defendant, M. O. Ringwald to the plaintiff above set out, or to any one connected with said company, or to any individual of said company, between the dates of Dec. 1, 1914, and Dec. 25, 1917.” Dpon motion of the plaintiff, the court held that this notice was not sufficiently definite and was too vague and uncertain in description and too extensive in range to direct the plaintiff to produce the papers called for in the notice. This court is convinced that the notice is too indefinite and too extensive in range to require the production of the letters. By the notice the plaintiff is commanded to produce every kind of written communication to the plaintiff or to anyone connected with the company, or to any individual of said company. See Ga. Iron Coal Co. v. Etowah Iron Co., 104 Ga. 395 (30 S. E. 878), and cases cited; Hamby Mountain Gold Mine v. Findley, 85 Ga. 431 (2) (11 S.E. 775).
2. The evidence authorized the verdict, and for no reason assigned did the court err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.